           Case 1:20-cv-04260-JGK Document 92 Filed 09/18/20 Page 1 of 2




                                       September 18, 2020
VIA CM/ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       RE:     Joint Request to Modify Summary Judgment Briefing Schedule and Expand
               Word Limits in State of New York, et al. v. U.S. Department of Education, et
               al., No. 1:20-cv-4260-JGK (S.D.N.Y.)

Dear Judge Koeltl:

        Plaintiffs the State of New York and the Board of Education of the City School District
of the City of New York (“Plaintiffs”) and Defendants United States Department of Education
and Elisabeth DeVos, in her official capacity as the Secretary of Education (“Defendants”)
(collectively, the “Parties”), jointly and respectfully request that this Court: (1) modify the
summary judgment briefing schedule set by the Court on August 24, 2020 [ECF No. 85], as set
forth below; and (2) expand the word limit for Plaintiffs’ memorandum of law in support of their
motion for summary judgment and Defendants’ memorandum of law in support of their cross-
motion for summary judgment to 14,000 words each.

        First, the Parties request a modification of the briefing schedule by extending the Parties’
respective deadlines by seven days each. The Parties agree this modification is warranted
because unanticipated technical issues delayed Defendants’ complete production of the
administrative record to Plaintiffs until September 15, 2020. Given the substantial volume of the
record, which totals nearly 300,000 pages, the Parties agree a one-week extension of Plaintiffs’
deadline to move for summary judgment and of the remaining briefing deadlines is necessary.
Accordingly, the Parties request that the briefing deadlines be modified as follows:

           Plaintiffs’ motion for summary judgment: October 15, 2020
           Defendants’ cross-motion for summary judgment: November 12, 2020
           Plaintiffs’ opposition to Defendants’ cross-motion for summary judgment: December
            10, 2020
           Defendants’ reply brief: January 7, 2021

        Second, the Parties respectfully request that the Court expand the word limit for the
Parties’ opening briefs to 14,000 words each and Defendants’ reply to 5,600 words. The Parties,
having conferred, agree that this word limit will allow them to adequately brief the issues in the
case. At this time, the Parties do not anticipate the need for word limit expansions for Plaintiffs’
opposition brief.
        Case 1:20-cv-04260-JGK Document 92 Filed 09/18/20 Page 2 of 2




                                      Respectfully submitted,

LETITIA JAMES                                       ETHAN P. DAVIS
Attorney General of the State of New York           Acting Assistant Attorney General

By: /s/ Joseph Wardenski                            JENNIFER B. DICKEY
Joseph Wardenski, Senior Trial Counsel              Deputy Associate Attorney General
Matthew Colangelo
  Chief Counsel for Federal Initiatives             DAVID M. MORRELL
Morenike Fajana, Special Counsel                    Deputy Assistant Attorney General
Lindsay McKenzie, Assistant Attorney General
Office of the New York State Attorney General       CARLOTTA WELLS
28 Liberty Street                                   Assistant Branch Director
New York, NY 10005
Phone: (212) 416-8441                               /s/ Benjamin T. Takemoto
Fax: (212) 416-6007                                 BENJAMIN T. TAKEMOTO
Joseph.Wardenski@ag.ny.gov                          (DC Bar # 1045253)
                                                    Trial Attorney
Attorneys for the State of New York                 United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    Ben Franklin Station, P.O. Box No. 883
JAMES E. JOHNSON                                    Washington, DC 20044
Corporation Counsel of the City of New York         Phone: (202) 532-4252
                                                    Fax: (202) 616-8460
By: /s/ Sabita Krishnan                             E-mail: benjamin.takemoto@usdoj.gov
Sabita Krishnan
Joseph Pepe                                         Attorneys for Defendants
Tonya Jenerette
Assistant Corporation Counsel
100 Church Street
New York, New York 10007
(212) 356-2273
skrishna@law.nyc.gov

Attorneys for the Board of Education of the City
School District of the City of New York




                                                2
